Citation Nr: 0708950	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-16 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable disability evaluation 
for a scar of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from October 1970 to April 
1974.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Jackson, 
Mississippi, Regional Office (RO).  In a February 2000 rating 
decision, the RO denied service connection for residuals of a 
left foot injury.  In a May 2001 decision, the Board 
established service connection for a scar as a residual of a 
left foot injury and a callus on the left great toe as a 
residual of a left foot injury.  In a May 2001 rating 
decision, the RO assigned a 10 percent disability evaluation 
for the veteran's callus and a noncompensable evaluation for 
the scar.  In an August 2001 notice of disagreement, the 
veteran expressed dissatisfaction with the assigned 
evaluation for the scar as a residual of a left foot injury.

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected scar on 
the left foot.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and directed that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as entitlement to an initial compensable 
evaluation of the veteran's scar on the left foot.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

The issue on appeal was addressed by the Board in a final 
decision of December 2004.  The veteran disagreed with that 
determination and filed an appeal to the United States Court 
of Appeals for Veterans Claims.  In December 2006, the Court 
granted a joint motion to vacate that portion of the decision 
that denied an initial compensable rating for a scar on the 
left foot and remanded the case for compliance with the 
instructions in the joint remand.  

Service connection is currently in effect for a callus of the 
left great toe and a 10 percent rating has been assigned to 
this disability.  Although the callus is associated with the 
tender scar, the rating of this disability is not before the 
Board and will not be discussed in this decision.  

In June 2000, a VA examiner found that the veteran had a 
contracted hallux secondary to possible laceration of the 
interosseous muscle and ligaments.  This issue is referred to 
the RO for appriopriate action.  

FINDINGS OF FACT

The veteran exhibits a scar covering 2 inches in length and 
1/16th of an inch in width on the left great toe.  The scar 
is not painful, unstable or tender, and there is no 
limitation of motion as a result of the scar.  There is no 
underlying soft tissue loss or damage, nor is there evidence 
of inflammation, edema, keloid formation, or discoloration.


CONCLUSION OF LAW

Criteria for an initial compensable evaluation for the scar 
on the left foot are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7801 through 7805 (2002) and (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that the scar of the left foot should 
receive a compensable evaluation based on the scars and 
discomfort.  He claims that the condition does not prevent 
him from working though it is very agonizing and annoying.  
See statement received in October 2002.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).  Where entitlement to service 
connection has been established and an increase in disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

With respect to whether a compensable rating is warranted for 
scar on the left foot, VA diagnostic criteria at 38 C.F.R. § 
4.118, Diagnostic Codes 7801 through 7805, which evaluate 
scars, are applicable.  While this matter was being 
developed, these criteria were amended on August 30, 2002.  
See 67 Fed. Reg. 49,590 (2002).  Under the criteria in effect 
before August 30, 2002, Diagnostic Code 7801 provided that 
third degree burn scars warranted a 10 percent rating or an 
area or areas exceeding 6 square inches.  Diagnostic Code 
7802 provided for a 10 percent rating for second degree burn 
area approximating 1 square foot.  Diagnostic Code 7803 
provided that scars, superficial, poorly nourished, with 
repeated ulceration, warranted a 10 percent disability 
rating.  Under Diagnostic Code 7804, scars, superficial, 
tender, and painful on objective demonstration warranted a 10 
percent disability rating.  And, under Diagnostic Code 7805, 
other scars were to be rated on the limitation of the part 
affected.  See 38 C.F.R. § 4.118 (2002).  

As for new rating criteria in effect on August 30, 2002, 
Diagnostic Code 7801 provides that scars, other than the head 
face, or neck, that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 square cm) 
warrant a 10 percent disability rating.  A 20 percent rating 
is warranted for area or areas exceeding 12 square inches (77 
square cm), a 30 percent rating is warranted for an area or 
areas exceeding 72 square inches (465 square cm), and a 40 
percent rating is warranted for an area or area exceeding 144 
square inches (929 square cm).  38 C.F.R. § 4.118 (2003).  
Scars that are in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  A deep scar is one 
associated with underlying soft tissue damage. 

New Diagnostic Code 7802 provides that scars, other than the 
head, face, or neck, that are superficial and that do not 
cause limited motion that are of an area or areas of 144 
square inches (929 square cm) or greater warrant a 10 percent 
disability rating.  Scars in widely separated areas, as on 
two or more extremities, or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A 
superficial scar is not one associated with underlying soft 
tissue damage.

Revised Diagnostic Code 7803 provides that superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable 
scar is defined as one where, for any reason, there is 
frequent loss of skin over the scar.  A superficial scar is 
not one associated with underlying soft tissue damage.  New 
Diagnostic Code 7804 provides that superficial scars, painful 
on examination, warrant a 10 percent disability rating.   
Finally, revised Diagnostic Code 7805 is essentially the same 
as the old version as other scars are to be rated on the 
limitation of the affected part. 

The veteran's condyloma accuminatum is rated as disfigurement 
of the head, face, or neck (DC 7800), scars (DC's 7801, 7802, 
7803, 7804, or 7805), or impairment of function.  38 C.F.R. 
§ 4.118, DC 7819 (2004).  Under the pre-amended version, 
benign new growths of the skin (or condyloma accuminatum) are 
rated as scars, disfigurements, or etc.  38 C.F.R. § 4.118, 
DC 7819 (2002)

The medical evidence here consists of VA treatment records 
and VA compensation examinations.  A November 1999 VA 
compensation examination report shows that the veteran 
exhibited a left foot scar that was approximately two inches 
in length and 2 mm in width, which was flat and nontender, on 
his medial aspect of his left foot.  Diagnosis of a nontender 
scar to the left foot was advanced.

A June 2000 VA treatment record shows that the veteran 
reported that he cut his left great toe in service and that 
since, on the bony area of the left great toe, a callus has 
formed causing pain and difficulty walking.  The examiner 
noted the presence of limited motion in the interphalangeal 
joint, crepitus, an osseus deformity of the dorsal and 
plantar aspect of the proximal phalangeal left hallux, and a 
lesion formation on the left plantar medial hallux.  The 
assessment of the veteran's foot condition noted that he had 
a contracted hallux secondary to possible laceration of the 
interosseous muscle and ligaments.  

None of the findings listed above warrant a compensable 
rating under the diagnostic codes applicable to the veteran's 
scar under the diagnostic codes applicable at the time.  
Diagnostic Code 7801 does not apply as the scar was not a 
burn scar and does not cover an area or areas exceeding 6 
square inches.  Diagnostic Code 7802 does not apply because 
the scar was not the residual of a second degree burn area 
approximating 1 square foot.  Diagnostic Code 7803 does not 
apply because the evidence does not show that the scar was 
superficial, poorly nourished, with repeated ulceration.  
Diagnostic Code 7804 does not apply because there was no 
evidence that the scar was superficial, tender, and painful 
on objective demonstration.  Finally, a 10 percent rating is 
not under Diagnostic Code 7805 which allows for other scars 
were to be rated on the limitation of the part affected as 
the evidence does not show such functional impairment related 
to the scar.  

The report of April 2004 VA compensation examination shows 
complaints of pain, swelling, and tenderness on his callus of 
the left great toe.  The veteran reported buying over-sized 
shoes to alleviate the pain of his left great toe.  On 
examination of the left great toe, there was a scar on the 
medial aspect starting at the metacarpal phalangeal (MP) 
joint and extending up to the distal interphalangeal (DIP) 
joint of the left great toe approximately two inches in 
length and 1/16th of an inch in width.  The scar was noted to 
be flat and hypopigmented, not affixed to underlying tissues 
and having no chronic skin changes.  A callus was noted on 
the distal end of the scar in the medial aspect of the DIP 
joint.  The callus was measured as approximately 0.5 inch and 
raised by approximately one-eighth of an inch.  It was hard 
and tender to palpation.  The examiner noted that "[T]he 
remainder of the scar was non-tender."  There was evidence 
of pain with flexion of the DIP joint of the great toe, 
particularly in the area of the callus as well as extending 
up to the dorsum of the toe.  The range of motion of the MP 
joint was unaffected by the scar.  Diagnosis of residual scar 
to the medial aspect of the left foot and tender callus to 
the DIP joint of the left great toe were advanced.  The 
examiner assessed that the major disability associated with 
this particular area is the tenderness to the callus, which 
does produce pain with continued ambulation.  

The veteran's representative has observed that in the April 
2004 VA examination of the great left toe that on the distal 
end of the scar was a callous in the medial aspect of the 
distal interphalangeal (DIP) joint.  It was described as 
tender to palpation.  The examiner also noted that "the 
remainder of the scar was nontender" which apparently refers 
to that part of the scar which is not where the callous is 
located.  It was observed that this statement suggested that 
the part of the scar over the callous was tender.  

The question of whether as to whether any part of the 
remainder of the scar was tender was apparently answered in 
the results of a VA examination conducted in April 2005.  At 
that time he reported the circumstances of his original 
injury.  He also reported numbness of the area through to the 
ball of his left foot and denied that he was incapacitated at 
any time because of his scar.  He stated that his scar has 
not impacted employment and that he usually walks 3 to 4 
miles daily without problems.  Examination of the foot 
revealed a straight, well-healed 3-inch scar along the medial 
aspect of the left foot to the base of the great toe.  The 
width was to narrow for measurement.  There was no adherence 
to the underlying tissue.  The texture was normal with that 
of the surrounding skin.  The veteran denied pain on 
manipulation of the scar but did report numbness.  The scar 
did not present any limitation of motion and there was no 
adherence to the underlying tissue. 

With regard to the criteria in effect August 30, 2002, the 
evidence does not show that the veteran left foot scar is 
deep or that it causes limited motion, that it's area or 
areas exceeds six square inches (39 sq. cm.) (see DC 7801), 
that it has an area or areas of 144 square inches (929 sq. 
cm.) or greater (see DC 7802), that it is superficial and 
unstable (see DC 7803), that it is superficial and painful on 
examination (see DC 7804), or that it limits left toe 
function (see DC 7805).  Accordingly, a compensable rating is 
not warranted pursuant to Diagnostic Codes 7803, 7804 or 7805 
(as in effect August 30, 2002).  In summary, a compensable 
rating is not warranted under either the old or the revised 
regulations, and the claim is denied.

The evidence shows that the veteran's service-connected 
callus of the left great toe limits the function of the left 
toe and was the major complaint of his pain on his left foot.  
The Board notes that the veteran is already service connected 
for the callus of the left great toe and because the issue of 
a higher rating for the callus is not on appeal.



Accordingly, upon review of the evidence, the Board finds 
that the veteran's scar on the left foot does not meet the 
criteria for a higher evaluation and concludes that the claim 
is denied under the diagnostic codes in effect prior to or 
after August 30, 2002.  

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159 (2006).  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the present case, 
the Board finds the RO has satisfied its obligations under 
the VCAA.

Through the rating decisions, a March 2004 VCAA letter, the 
statement of the case, and the supplemental statement of the 
case, the veteran has been informed of the evidence necessary 
to substantiate his claims for service connection and 
increased ratings, and what evidence VA will seek to provide, 
and the evidence the claimant is expected to provide.  For 
instance, in the VCAA letter, the veteran was informed that 
in order to be awarded with an increased evaluation, he must 
show that his service-connected disability had worsened.  He 
was given a list of what additional information or evidence 
was needed from him (information regarding treatment and 
location of records), and was told that VA would request the 
documents that he wished to be included in the claims folder 
provided he gave his release to do so.  The veteran was also 
informed that VA had the responsibility of obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to get relevant records not held by a 
Federal agency (see March 2004 letter).  Relevant medical 
records have been obtained and lists of that evidence were 
provided to the veteran in the statement of the case and 
supplemental statement of the case.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Board further notes that information regarding 38 C.F.R. 
§ 3.159 was sent to the veteran after the RO's decision that 
is the basis for this appeal.  See Pelegrini II, No. 01-944, 
slip op. at 8-11 (June 24, 2004).  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  All the VCAA requires is 
that the duty to notify is satisfied, and that claimants be 
given the opportunity to submit information and evidence in 
support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
Here, although the complete VCAA information was not given to 
the veteran prior to the first agency of original 
jurisdiction (AOJ) adjudication of the claim, the SOC, SSOC, 
and other VA correspondence were provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claims, and to respond to VA 
correspondence.  Responding to the March 2004 VCAA letter, 
the veteran indicated that he received all his treatment from 
Jackson, Mississippi, VA Medical Center.  The records cited 
by the veteran are contained in the claims folder and have 
been considered.  

Although the VCAA notices referred to above do not 
specifically address the effective date that may be assigned 
following a grant of increased compensation, any error in 
failing to notify the veteran regarding assignment of an 
effective date is harmless error, since the denial of the 
veteran's claim renders moot such notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining service 
records and VA treatment records and affording the veteran 
with VA examinations.  The Board concludes, therefore, that a 
decision on the merits at this time with respect to the 
issues on appeal do not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

An initial compensable disability evaluation for a scar on 
the left foot is denied.



		
	MARJORIE A. AUER
	Member, Board of Veterans' Appeals




 

